Title: From Thomas Jefferson to James Walker, 1 September 1807
From: Jefferson, Thomas
To: Walker, James


                        
                            Sir
                            
                            Monticello Sep. 1. 07.
                        
                        In an account presented to me by mr Shoemaker are the charges below stated, as to the reasonableness of
                            which I am an entire stranger, and therefore ask the favor of you to inform me what would be the proper charges. I ask
                            this of you the rather because you know exactly the nature of the articles, and because I shall have entire confidence in
                            what you shall think right. Be so good as to lodge an answer for me at Colo. Cole’s with as little delay as convenient.
                            Accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                        
                            
                                
                                    1807.
                                    Feb.
                                    2.
                                    dressing the 5. f. millstones
                                    25. Dollars
                                
                                
                                    
                                    May
                                    15.
                                    dressing the 6. f. stones, hanging trunk-head & moving crane
                                    30.
                                
                                
                                
                                    
                                    
                                    18.
                                    cash paid for Rubbers & hauling [this is right]
                                    29.
                                
                                
                                    
                                    
                                    27.
                                    dressing & starting Rubbers
                                    40.
                                
                                
                                    
                                    Aug.
                                    
                                    
                              aising floors
                                    50.
                                
                                
                                    
                                    
                                    
                                    elevators & fan spout
                                    20.
                                
                            
                        
                    